Citation Nr: 1747679	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to January 9, 2013, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for migraine headaches.

4.  Entitlement to an earlier effective date for a compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970, and from June 1972 to June 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March and June 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO)

The Board notes that only the three rating claims listed on the title page are currently before the Board (in addition to the effective date claim addressed in the remand section).  Although a May 2013 statement of the case (SOC) listed additional claims, such claims are not before the Board because the Veteran's July 2013 substantive appeal forms expressly limited the appeal to the aforementioned three issues.

The Board also notes that, in May 2013, the RO granted an increased rating of 50 percent for the Veteran's PTSD as of the date of his claim and an additional increased rating of 70 percent for PTSD as of January 9, 2013.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the entirety of the claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The issue of whether an October 1980 rating decision denying a compensable rating for the Veteran's service-connected migraine headache disability should be revised or reversed on the grounds of clear and unmistakable error (CUE) has been raised by a June 2011 letter from the Veteran and January 2014 statement by his representative, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the CUE issue, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b).  See also Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The Veteran had a Board hearing in August 2017.

The decision below grants a partial higher rating for the Veteran's PTSD.  This claim is also addressed in the remand section following the decision along with the Veteran's claim for an initial compensable rating for bilateral hearing loss and his claims for an increased rating and an earlier effective date for a compensable rating for migraine headaches.


FINDING OF FACT

Since at least January 13, 2010, the Veteran's PTSD has manifested in at least occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Since at least January 13, 2010, the criteria for at least a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Under 38 C.F.R. § 4.130, most service-connected mental health disabilities are rated pursuant to the General Rating Formula for Mental Disorders.  Evaluation of a mental disorder requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence of record that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126.

Under DC 9411, a 30 percent rating is assigned for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.


Analysis

The Veteran believes that his PTSD is not adequately compensated by the assigned ratings.  In this regard, the Veteran's representative submitted a statement in January 2014 in which he stated that the Veteran believes that he should be granted a higher disability evaluation for his PTSD.  The representative also stated that the Veteran reports experiencing PTSD symptoms of intrusive thoughts, daily nightmares, panic attacks, suicidal ideation, impaired judgment, chronic sleep impairment, depressed mood, memory loss, and suspiciousness and is prescribed medication to treat such disorder.

Since January 13, 2010, the evidence of record reflects that the Veteran's PTSD has been at least 70 percent disabling.  In this regard, during VA psychiatric treatment on January 13, 2010, the Veteran reported that he is unable to stop thinking about his experiences in Vietnam.  He also reported experiencing confusion and anger at a level that he had not previously experienced.  He further stated that he had stopped his habit of legally carrying weapons in public because he was afraid that he may do something that would "impact the rest of his life and the family of the victims" lives.  When asked if he experiences homicidal ideation, the Veteran stated that he worries about "getting pushed over that line."  The Veteran also reported having daily thoughts or urges to kill himself.  Thereafter, a May 2011 VA treatment record contains a report by the Veteran of experiencing suicidal ideation daily.

Thereafter, a VA physician who treats the Veteran drafted a letter describing his symptoms in June 2010.  The physician stated that the Veteran reports PTSD symptoms of nightmares five times a week which cause panic symptoms, hypervigilance, and intrusive thoughts.  The physician further stated that the Veteran's symptoms are consistent with panic attacks more than once per week, impaired short term memory, chronically dysthymic mood, and recurrent suicidal thoughts.

Subsequently, the Veteran was afforded a VA examination in regard to this claim in January 2013.  The Veteran reported having a good relationship with his wife and children as well as a few friends.  He also reported being able to focus well at work as a manager at a construction company.  However, he stated that he becomes symptomatic after work hours and avoids crowds and social events due to extreme irritability and panic attacks.  The examiner found that the Veteran has symptoms of depressed mood, anxiety, suspiciousness, panic attacks, near-continuous panic or depression, chronic sleep impairment, mild memory loss, impaired judgment, and suicidal ideation.  The examiner concluded that the Veteran has occupational and social impairment with deficiencies in most areas.

The evidence of record shows that the Veteran reported experiencing suicidal and homicidal ideation at least as early as January 13, 2010.  In consideration of this evidence, the Board finds that a rating of 70 percent, at the least, is warranted for the Veteran's PTSD as of such date.  Therefore, the issue on appeal becomes one of entitlement to an initial rating in excess of 50 percent prior to January 13, 2010, and in excess of 70 percent thereafter, for PTSD.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  This issue will also be addressed further in the remand section below.


ORDER

A schedular disability rating of 70 percent for PTSD is granted as of January 13, 2010, subject to the laws and regulations governing the payment of monetary awards.


REMAND

As discussed above, the Veteran is seeking an initial compensable rating for bilateral hearing loss and a higher initial rating for PTSD.  In this regard, during the August 2017 Board hearing, the Veteran reported, in effect, that his bilateral hearing loss has worsened since his last VA audiological examination in May 2010.  The Veteran also stated during such hearing that his PTSD has gotten progressively worse in the last several years.  Thus, the Veteran should be afforded new VA examinations to assess the current extent and severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, the Veteran is seeking an increased rating for his service-connected migraine headaches.  During the August 2017 Board hearing, the Veteran indicated that he was seen by VA physicians, including a neurologist, in New Orleans in regard to his migraine headaches within the last two or three years.  However, VA treatment records for the Veteran subsequent to March 2013 have not been associated with the file.  In addition, no VA treatment records for the Veteran have been obtained from New Orleans VA Medical Centers (VAMCs).  Therefore, all outstanding VAMC records for the Veteran should be associated with the file and a new VA examination conducted to assess the current extent and severity of his migraine headaches.

Finally, the claim for an earlier compensable rating for migraine headaches must be remanded for issuance of an SOC.  In this regard, the effective date for the Veteran's 10 percent rating for migraine headaches was assigned in the March 2010 rating decision.  The Veteran, in effect, disagreed with the assigned date in a January 2011 notice of disagreement (NOD).  At present, an SOC has not been issued in regard to this issue.  Under such circumstances, the Board shall remand this claim to the RO with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Issue the Veteran an SOC with respect to the claim for an earlier effective date for a compensable rating for migraine headaches.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issues.

2.  Obtain complete VA treatment records from March 2013, to include from New Orleans VAMCs.

3.  After completing the records development indicated above, schedule the Veteran for a VA examination to assess the severity of his service-connected migraine headaches.  

4.  Also, schedule the Veteran for a VA examination to assess the severity of his service-connected bilateral hearing loss.

5.  Also, schedule the Veteran for a VA examination to assess the severity of his service-connected PTSD.

6.  Finally, readjudicate the issues remaining on appeal, including the PTSD rating issue, which is not characterized as entitlement to an initial rating in excess of 50 percent prior to January 13, 2010, and in excess of 70 percent thereafter.  If any of the benefits are not granted in full, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


